                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 2:21-04767 ODW (ADS)                                 Date: July 14, 2021
Title: Jeremy Montoya v. Villanueva, et al.


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


              Kristee Hopkins                                None Reported
               Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Plaintiff(s):         Attorney(s) Present for Defendant(s):
              None Present                                    None Present

Proceedings:          (IN CHAMBERS) ORDER TO SHOW CAUSE WHY CASE
                      SHOULD NOT BE DISMISSED

        Plaintiff Jeremy Montoya filed a civil rights complaint under 42 U.S.C. § 1983.
(Dkt. No. 1.) On June 11, 2021, the Deputy Clerk notified Montoya that he had not paid
the filing fee or filed a request to proceed in forma pauperis. (Dkt. No. 5.) Having
received no response, on June 25, 2021, the Court ordered Montoya to apprise the Court
of his current address and to pay the filing fee or to file a request to proceed in forma
pauperis. (Dkt. No. 6.) Montoya was ordered to respond by July 9, 2021. (Id.) As of
today, the Court has not received a response.

      Accordingly, Montoya is ORDERED TO SHOW CAUSE by no later than August
4, 2021, why this action should not be dismissed for failure to prosecute and for failure
to comply with court orders.

       Montoya is hereby cautioned that failure to comply with this Order
will result in the recommendation that this action be dismissed for failure
to prosecute and failure to comply with the court orders under Federal Rule
of Civil Procedure 41(b).




CV-90 (03/15) – ACE                Civil Minutes – General                       Page 1 of 2
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                          CIVIL MINUTES – GENERAL

Case No.: 2:21-04767 ODW (ADS)                             Date: July 14, 2021
Title: Jeremy Montoya v. Villanueva, et al.

     The Clerk is directed to mail Montoya a copy of this Order to both Wasco State
Prison and California Correctional Institution.

       IT IS SO ORDERED.




                                                                 Initials of Clerk kh




CV-90 (03/15) – ACE              Civil Minutes – General                    Page 2 of 2
